Citation Nr: 1620429	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1992 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from   rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In an April 2012 rating decision, service connection for PTSD was granted and an initial 30 percent rating was assigned, effective May 9, 2011.  Also, entitlement to service connection for bilateral hearing loss was denied.  In an August 2012 notice of disagreement, the Veteran disagreed with the initial rating and effective date assigned for PTSD, and the denial of service connection for bilateral hearing loss.  In a May 2014 rating decision, a higher initial 50 percent rating was granted and an earlier March 13, 1998 effective date for the grant of service connection for PTSD was granted.  A May 2014 statement of the case addressed the denial of a higher rating and an earlier effective date for PTSD and the denial service connection for bilateral hearing loss.  In his July 2014 substantive appeal (via a VA form 9), the Veteran specifically limited his appeal to a higher rating for PTSD.  

In March 2014, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  

In a November 2014 rating decision, entitlement to a TDIU was denied.  In December 2014 correspondence, the Veteran's agent expresses disagreement with the denial of a TDIU. While a separate appeal has not yet been perfected, the TDIU issue is part and parcel of the perfected appeal as to the initial rating assigned for PTSD (as the Veteran is seeking a TDIU due to his service-connected PTSD disability).  Thus, the issue of entitlement to a TDIU is properly before the Board. Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD, effective March 13, 1998, have been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision below is granting in full the benefits sought by the Veteran-that is a 70 percent initial rating for PTSD (see November 2014 letter from Agent), all aspect of the requirements of the duties to notify and assist have been met with respect to this issue.  While a claimant is generally presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).

Factual Background

An October 1998 VA PTSD examination report reflects that the Veteran worked in sales and repair about two years after his discharge from service, then had his own leather shop for another two years, a pizza store for another two years, and a bar, for two years.  He then worked as a chef for several places, lasting in these jobs for as long as the job was available or would eventually walk out of the job as he was unable to handle the job.  He has not been able to hold onto a job for the past four to five years.  He lives with his wife of 14 years and has a young daughter.  He has been evicted numerous times in the past 10 years due to nonpayment of rent.  His current landlord has given him notice to vacate the apartment.  He reports that he has not been able to maintain gainful employment of the past several years.  The Veteran related that this PTSD symptoms seem to consume him night and day and he has been preoccupied with the frequent nightmares and flashbacks which have interfered with his functioning.  He has difficulty getting along with others.  He did not let his PTSD symptoms bother him until three years ago when he started working for a Korean grocery store owner.  His nightmares got more frequent as well as the flashbacks which were occurring almost every night.  He also noted increased irritability, depression and arguments with his wife.  

Other PTSD symptoms included erratic sleeping patterns, exaggerated startle response, social isolation, difficulty concentrating, intrusive thoughts about Vietnam, inability to get along well with others, and depressed mood.  He also reported increased marital conflicts which have increased lately and his wife has threatened to leave.  On mental status examination, the Veteran avoided direct gaze, mood was depressed, affect was restricted, he admitted to suicidal ideas, but would not do anything because of his daughter.  He denied any hallucinations or delusional ideas.  The Veteran has impulsively, on numerous occasions, left his job as he had difficulty dealing with other co-workers or supervisors.  His fund of knowledge and information were fair.  Judgment and insight were present.  The diagnosis was PTSD and a GAF score of 52 was assigned.  

An April 2003 VA psychiatry record reflects that the Veteran presented with complaints of nightmares, exaggerated startle response, isolation, increased irritability, and rage.  Grooming and hygiene were normal.  He was restless, attention was distractible, impaired concentration, normal memory, feelings of helplessness, and anhedonia.  His judgment, insight, and impulse control were fair.  He was diagnosed with PTSD and a GAF score of 55 was assigned.  

July 2010 VA mental health records reflect that, since 2003, he has been lost to follow-up.  He had a panic attack a few months ago.  Very anxious and depressed with clear symptoms of PTSD.  He was recently evicted and is sleeping at a train station.  His flashbacks and nightmares have been worse.  He is also hypervigilant as well as paranoid.  He feels he is being singled out at work.  Reports episodes of panic attacks several times a week.  He was diagnosed with PTSD and a GAF of 48 was assigned.  

A January 2011 VA psychiatry record reflects that the Veteran reported being irritable at the workplace.  Denied any homicidal or harmful ideation to coworkers.  Continued to have depressive symptoms and increased anxiety with episodes of panic attacks.  Endorses vague hypomanic symptoms.  Grooming and hygiene were normal.  Mood was anxious, affect was appropriately reactive, oriented times three, normal memory, and no hallucinations or suicidal ideations.  He had insomnia. For the last 17 years, he had been working as a cook in a deli.  He reported flashbacks, nightmares, and avoidance.  On mental status examination, he was casually attired, normal grooming and hygiene, his mood was anxious, expressed hopelessness, and had good insight and impulse control.  He was assessed with PTSD, chronic, and assigned a GAF of 48. 

A September 2011 VA PTSD examination report reflects that the Veteran was diagnosed with PTSD and a GAF score of 55 was assigned.  The Veteran reported that while his current marriage has been stable for most of the last twenty four, in the last two years it has been highly conflicted.  He has few friends and is unable to provided information about any hobbies or enjoyable activities in the last several years.  He has impaired sociability.  He was fired four month earlier from a supermarket.  He believes he was fired because of a longstanding disagreement with the supermarket owner, which have a fifty/fifty probability of being associated with this PTSD.  He was in a number of physical altercations, most recently about five years prior to the current examination, likely due to PTSD. Symptoms include recurrent distressing dreams, avoidance behaviors, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outburst of anger, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.  The examiner stated that the Veteran's panic attacks likely represent a progression of PTSD.     

During the March 2014 hearing, the Veteran testified that he was having nightmares every night and panic attacks a couple times a week.  He cannot handle crowds, cannot go to a shopping center because he feels very confined and does not know who is behind him, and he feels panic.  He often leaves his house to get out in the air and take long walks.  He described events that have led to him losing his various employment.  The Veteran testified that he couldn't "handle the Oriental people." He testified that he was last at his job at Northshore Market for about 10-14 years.    

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7  (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but will not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is rated as 50 percent disabling, effective March 13, 1998, pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2015).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Analysis

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher initial 70 percent rating, but not higher, from March 13, 1998 effective date of the grant of service connection.  38 C.F.R. § 4.7 (2015).

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. Mauerhan v. Principi, 16 Vet. App. 436   (2002).

Since the March 13, 1998 effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested primarily by irritability, recurrent nightmares, some suicidal thoughts, intrusive recollections, flashbacks, sleep impairment, depression, panic attacks, social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, exaggerated startle response, difficulty establishing and maintaining effective work relationships, and involvement in physical altercations.  The symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the March 13, 1998, effective date of the grant of service connection. 

Likewise, the Board also notes that the GAF scores of 48 assigned in July 2010 and January 2011 VA medical records are supportive of the assignment of a 70 percent disability rating. According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this regard, the Veteran has indicated that he was irritable, has had suicidal ideations, and has no involvement  in social activities or hobbies.  While the assignment of a GAF score of 52 and 55 during VA examinations (October 1998 and September 2011, respectively) would suggest that a lower rating was warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD do not meet the criteria for the maximum 100 percent, rating at any time. A 100 percent rating requires total occupational and social impairment due to certain symptoms. The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD. The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. The Veteran maintained a relationship with his wife and daughter. He was able to be around other people, even if to a limited degree.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time since the March 13, 1998 effective date of the grant of service connection.   Thus,  regardless of the extent to which the appellant has limited his claim, as discussed above, the Board did consider whether an initial rating higher than 70 percent could be granted, and found it could not.

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established for this service-connected disability. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of the grant of service, has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected PTSD. There is no objective evidence revealing that his PTSD alone caused marked interference with employment (e.g., employers' statements or sick leave records) beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
ORDER

An initial 70 percent rating, but not higher, for PTSD is granted, subject to the laws and regulation governing the award of monetary benefits. 


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In light of the grant of an initial 70 percent rating for PTSD, the Veteran now meets the percentage criteria for consideration for a TDIU pursuant to 38 C.F.R. § 4.16(a)  (2015).  Accordingly, the pertinent question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of that service-connected disability.  The Board believes that a VA examination would be helpful in answering this question. 

Further, the Veteran's agent has submitted a partial copy of a Social Security Administration (SSA) earnings statement.  However, while the Veteran's name is handwritten on the statement, the Board finds that an official copy needs to be obtained for consideration of substantially gainful employment.  In this regard, in Faust v. West, 13 Vet. App. 342(2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. 

VA regulations define marginal employment in two ways: (1) employment that produces income that does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, or (2) employment that produces income above the poverty threshold but is in a protected environment such as a family business or sheltered workshop. 

Thus, on remand, the SSA should be contacted to obtain a complete, official copy of the Veteran's Social Security earnings statement.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration  and request that agency to provide a summary statement of the Veteran's earnings from 1998 to the present.  

2.  Then, schedule the Veteran for a VA examination to ascertain the impact of his service-connected PTSD on his employability.  The examiner must review the claims file and the report should note that review.  The examiner should consider the Veteran's assertions that his psychiatric disability impairs his ability to maintain employment.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, without consideration of any nonservice-connected disabilities and irrespective of his age, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claim for a TDIU. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


